Title: Napoleon B. Coleman to Thomas Jefferson, 18 April 1819
From: Coleman, Napoleon B.
To: Jefferson, Thomas


          
            
              Honourable Sir
              Flowing Springs near Cynthiana Ky Apl 18th 1819.
            
            May I a stranger & a youth presume to address you a sage & philosopher? if so without futher preface I begin.
            While there are many men who are at their daily Labour & know naught but to sow & reap; to please themselves with their prateling babes or forget their past toils in the smiles of their Wives; I am searching in the pages of Philosophy for wisdom. While there are many who are plowing the mighty seas: seeking wealth or honour I am stationarily fixed, & wish to be so until I become wise happy & perhaps known to men. I wish so but I fear I will not succeed. And while there are many who spend their time in idleness & Luxury (not always tho:) and others are striving to ascend the hill of science (the prospect from which will be next to celestial) who have  every convenience requisite to enable them to obtain this so much to be desired object of pursuit: I am here paced with steady determination tho: ill,y prepared or assisted
            Hearing by the trumpet of fame that you were a man (because a philosopher) who was competent to instruct, & when called upon was willing to impart any instruction relative to any question which may be propounded to you reasonable in itself & respectfully I subjoin a few for your inspection wishing you if you please to answer me lengthily & explicitly & in your own hand writing: as I wish to  have some memento of a man who I consider the ornament of his age and worthy of remembrance.
            1st I wish to know how long the climax of science will continue before the world will again begin to revert to a state of ignorance? 2. Dont you think the government of the U.S.A. is becomeing more corrupt that it will turn from a republican to an aristocratic then to an imperial government? 3 which religion is most apt to be right one formed from hypothesis uncertainty superstition and  bigotry subject to corruption innovation & imposition or  one which is founded on nature cause & effect antecedent & consequent & plain to the most ignorant mans’  observation; which has nature for its guide & god God for its author subject to no imposition or misconstruction? 4 Which man is most happy the one who knows but how to live or the Philosopher? 5 Did Chaotism ever exist „inter nos. planatores„ or not? 6 And if so: how long has it been since order was established 6000 or 10: millions of years? 7 Is it not probable that Chaotism never did exist; but that the same regularity of action has prevailed from time eternal in the systems innumerable? 8 If the Deity was able to make them opperate 5 or 6000. years with his omnipotence, could he not have made them act „in simile  mode„ everlastingly with the same facility? 9 If we divide the Deity into 3. distinct beings; altho: one may we not upon the same principle divide him into 10.000? 10 Is it not sufficient to acknowledge one supreme great acting first cause self-existent: and coexistent with time space & matter?
            After haveing written these interrogations I,ll proceed to make some remarks. As to religion I think some sort of a one commixed with some ceremonies, curious & marvelous; to keep the „ignobile vulgus„ in awe & subordination is necessary. But I think that pure natural religion is nearer true than any other. As to there being three in one & one three I deem its sophistical appearance enough to convince any one of its absurdity. I think take the Deity time space & the worlds as having existed coeternally. Time is as old as the Deity for as long as he has existed time must, Space is essential to the existence of the Deity & the worlds to make him one. I ask myself how could the immense mass (of which the different systems are made & from which they were taken) be sustained in space as I presume all the powers of of gravitation or attraction were out of action? I answer myself by saying that such an age as the Chaotic never did exist. In things which have no begining or ending any point is the Centre such as time space &C. and that if we take 10.000.000. years back that is as much the middle of time as the present day or take Herschel in Space he is as much the centre of it as our sun moon or other planets: If the Jews, Christians, Mahometans &.C. were wish to prove that the world has not existed only 6000 years by adducing the untutured state of mankind 2, 3, or 400 years ago, for that proof, I will meet them on these grounds. That if it is quite possible & highly probable that there did exist men on this Globe before the jewish history began Commenced and that they were destroyed by pestilence or famine or wars all to a few who were preserved by causes unknown to us through many & endless  successive ages & that they either had no way to hand down their history or if any the means were lost in the general and great Catastrophes.
            For example take our own great country and impartially inspect the remains viz. Mounds fortifications working work utensils the mumy found, (I think) in Tennessee &C. and,  tis enough to convince us at once that this country was once inhabited & that too by a people advanced in the arts & sciences. Art in the formation of different utensils Science in their fortifisations fortifications &C. yet we have no account of these people who they were or whence they came or where they went. And considering the immensity of space time & the Deity & the Multiplicity of worlds how many (known to us) are as large & much larger than our Globe &c and observing the many thousands of Islands & countries situated in the immense & different oceans which are uninhabited some „in toto„ others only partialay a & at the same time knowing other Islands & countries some of which are much smaller & larger which are inhabited. May we not infer that this Globe (to satisfy the 6.000 year people) was not inhabited ’till within 6000 years  but that others have been &C
            To Conclude I am of opinion that God Space & time are coexistent &  coeternal that they are the same & spread through unbounded Space. that there is one great first cause who had no begining who is the  of himself and the worlds space time &.C. all at the  time. that as they have been in existence from time  they will continue so without end. If there is futurity that men will be rewarded or punishd (by conscience) according to intentions actions & not circumstances. if not why of course Nonentity. With these few remarks suffer me to subscribe myself your unknown humble servant & well wisher.
            
              Napoleon. B. Coleman
            
          
          
            N.B. please to write me an answer as above requested as quick as possible y stating your health strength of mind age &c (and direct to Cynthiana Kentucky:) N. B C. whether I may wright again or not.
            
              N.BC.
            
          
        